Citation Nr: 0118297	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  97-32 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for status post right (dominant) shoulder surgeries with 
adhesive capsulitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to June 
1985, and had periods of active and inactive duty for 
training with the Air Force Reserve.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, wherein service connection was granted for a 
right shoulder disability and a 10 percent evaluation was 
assigned.

In April 2000, the veteran's claims folder was transferred to 
the RO in Togus, Maine.

The evaluation was subsequently increased to 30 percent by 
the Togus RO and the veteran continued his appeal.

The veteran requested a videoconference before a member of 
the Board and, although he was notified of the time and date 
of the scheduled hearing, he failed to appear. 


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  Prior to June 3, 1996, the veteran's right (dominant) 
shoulder disability was manifested by abduction of the right 
arm to 100 degrees with pain and crepitus, but no evidence of 
instability.   

3.  As of June 3, 1996, the veteran's right (dominant) 
shoulder disability was manifested by increased painful 
motion with limitation of abduction to 60 degrees, and 
diminished strength, speed, coordination and endurance.
CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
prior to June 3, 1996, have not been met.  38 U.S.C.A. § 1155 
(West 1991), Veterans Claims Assistance Act, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 4.1, 4.2, 4.21, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5202 (2000).

2.  The criteria for an evaluation of 40 percent, and no 
more, beginning June 3, 1996, have been met.  38 U.S.C.A. 
§ 1155, Veterans Claims Assistance Act, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Code 5201.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified at 38 
U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  Additionally, the law 
characterizes a "claimant" as any individual applying for, 
or submitting a claim for, any benefit under the laws 
administered by the Secretary.  The Board finds that while 
this law was enacted during the pendency of this appeal, and 
thus, has not been considered by the RO, there is no 
prejudice to the appellant in proceeding with this appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses a matter not addressed by the RO, the Board 
must provide an adequate statement of reasons and bases as to 
why there is no prejudice to the veteran).  In that regard, 
the Board finds that the veteran was provided adequate notice 
through correspondence, the rating decisions, and the 
statement of the case as to the specific type of evidence 
needed to substantiate his claim and no additional medical 
records have been identified.  Additionally, the findings 
from the VA examinations have been associated with the claims 
file. 
Factual Background

Service medical records show that the veteran dislocated his 
right shoulder while in the Air Force Reserve and 
subsequently had recurrent problems with right shoulder 
dislocation.  The veteran is right arm dominant.

The findings in a United States Air Force physical evaluation 
board report dated in November 1995 state the veteran had a 
right shoulder pain disorder that made him physically unfit.

In January 1996 the veteran underwent a VA examination at 
which time there was a tenderness over the anteromedial 
deltoid muscle.  No atrophy or deformity was noted, and X-
rays revealed that there was no evidence of a recent 
fracture, dislocation, or other bone or joint abnormality to 
include degenerative joint disease.  Range of motion tests of 
the veteran's right arm indicated that he had pain, crepitus, 
and guarding.  Right arm flexion was to 135 degrees, 
abduction was to 100 degrees, external rotation was to 90 
degrees and internal rotation was to 80 degrees.

A March 1996 rating action granted service connection and 
assigned a 10 percent evaluation.

A letter dated in June 1996 from Christopher Mow, M.D., a 
private physician, showed that the veteran had a lot of joint 
crepitus and gross anterior instability of the right shoulder 
and recommended anterior stabilization.

An operation report from the Martinez Outpatient Clinic (OPT) 
showed that the veteran underwent right shoulder arthroscopy 
and debridement of the anterior labrum in September 1996.  A 
history of recurrent dislocations of the right shoulder was 
noted with anterior-inferior dislocation in the past.  Pain 
and discomfort prevented him from continuing with 
rehabilitation.

Progress notes from the VA Northern California Healthcare 
System (NCHCS) show that in October 1996, the veteran's right 
arm had forward flexion and abduction to 90 degrees, and 
external rotation to 60 degrees. 

An operation report from the Martinez OPT show that the 
veteran underwent capsulorrhaphy in December 1996 due to 
recurrent dislocation of the right shoulder with anterior 
instability.

Progress notes dated in January 1997 from VA NCHCS indicated 
that the veteran complained of stiffness and pain.  His right 
arm demonstrated flexion to 15 degrees, abduction to 10-15 
degrees, and external rotation to 10 degrees.  In March 1997 
he complained of severe pain, popping, clicking and swelling 
in the right shoulder after falling on the ice.  He was noted 
to have very restricted range of motion in his right 
shoulder.  In April 1997 his right arm demonstrated forward 
flexion to 120 degrees and pain with elevation.  In May 1997 
the veteran's range of motion of his right arm had decreased 
and he continued to have persistent pain.  He was recommended 
for arthroscopy and possible debridement.

A VA examination report dated in June 1997 showed that there 
was a marked decrease in the range of motion of the veteran's 
right arm and crepitus with movement of the shoulder.  On 
examination there was mild atrophy of the right shoulder 
girdle musculature.  The right shoulder was non-tender, 
nonadherent, and a non-depressed surgical scar about the 
shoulder over the anterior portion.  The veteran's right arm 
demonstrated flexion to 65 degrees, abduction to 50 degrees, 
and internal and external rotation to 15 degrees all of which 
was with guarding and pain.

In July 1997 the veteran underwent right shoulder arthroscopy 
and debridement at the Martinez OPC due to a right shoulder 
impingement with possible intra-articular scar tissue.  

An August 1997 evaluation of the veteran's right shoulder 
from Dr. Mow indicated that the veteran experienced painful 
grinds and subacromial crepitus, but no popping.  His right 
arm demonstrated forward flexion to 60 degrees, abduction was 
to 100 degrees, adduction was to 40 degrees, and internal and 
external rotation was to 60 degrees.  There was right 
shoulder pain with right arm motion, the strength was okay, 
and stability of the shoulder was not stressed.  The 
physician restricted the veteran to lifting no more than 5-10 
pounds with the right arm and prohibited all overhead use of 
the right arm.

Progress notes from the Martinez OPC showed that in August 
1997 the veteran's right arm demonstrated forward flexion to 
90 degrees, abduction to 35 degrees, and external rotation to 
35 degrees.  Range of motion tests of the right arm the 
following month showed a variation of 5-10 degrees.  In 
November 1997 right arm abduction increased to 90-100 degrees 
and the veteran was able to hold his right arm at 90 degrees 
plus.  In December 1997 the veteran reported hearing a 
popping noise when he lifted a garbage can, and experienced 
right shoulder pain and decreased range of motion of his 
right arm.  In that same month he underwent right shoulder 
arthoscopy with debridement.  X-rays had revealed that one of 
the superior anchors had failed and that one of the phalanges 
was broken.

Records from a VA Medical Center (VAMC) dated in 1998 
indicated that the veteran had limited right arm movement 
with shoulder pain and stiffness.  The right arm demonstrated 
forward flexion to 45 degrees and external rotation to 35 
degrees.

In a statement dated in August 1998 the veteran's wife 
reported that he was in pain and suffered from continual 
dislocation of the right shoulder.

An August 1998 VA examination report showed that the veteran 
complained of stiffness in the right shoulder.  The physician 
indicated that the veteran was non-compliant with range of 
motion exercises intended to prevent the development of a 
frozen shoulder and adhesive capsulitis.  It was noted that 
the veteran held his right shoulder in a position that 
provided comfort, but which also gradually increased the 
stiffness.  On examination of the right shoulder there was 
minimal diffuse atrophy of the deltoid.  The right arm 
demonstrated flexion to 65 degrees, abduction to 60 degrees, 
external rotation to 18 degrees, and internal rotation to 14 
degrees.  There was pain and grinding at the extremes of 
flexion and abduction and no impingement or gross 
glenohumeral instability was detected.  The physician 
indicated that the veteran's right arm had diminished 
strength, speed, coordination and endurance of an estimated 
25 percent.  

An MRI report of the veteran's right shoulder from the 
Martinez OPC dated in April 1999 showed post surgical changes 
consistent with anterior shoulder capsule repair.  There was 
a 5mm cyst formation at the attachment of the infraspinatus 
tendon on the humeral head, and the supraspinatus tendon 
appeared intact.  

In October 2000 the veteran underwent a VA examination at 
which time he complained of a constant ache with increased 
discomfort with any motion, but particularly with shoulder 
motion and weather changes.  There were no complaints of 
swelling, increased heat or redness, instability, or 
dislocation.  He had previously been on nonsteroidal 
antiinflammatory drugs, but discontinued their use due to GI 
problems.  The veteran indicated that he took Tylenol for the 
pain with minimal improvement.  On examination there was 
tenderness about the right shoulder, particularly the 
anterior portion.  There was no deformity noted.  The right 
arm demonstrated flexion to 30 degrees with pain at the end 
point, adduction to 30 degrees with pain at the end point, 
and extension posteriorly to 10 percent with pain at the end 
point.

Analysis

The veteran is appealing from an initial grant of service 
connection and originally assigned evaluation, therefore, 
separate evaluations may be assigned for separate time 
periods that are under evaluation.  That is, the Board must 
consider "staged ratings" based upon the facts found during 
the time period in question.  Fenderson v. West, 12 Vet. App. 
119 (1999).   

In assessing the veteran's disability, the Board reviews the 
evaluations as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. §  4.7.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The veteran's status post right (dominant) shoulder surgeries 
with adhesive capsulitis is rated by analogy to Diagnostic 
Code 5201, which refers to limitation of motion.  See 
38 C.F.R. § 4.20 (2000).  He is currently assigned a 30 
percent rating indicative of limitation of the dominant arm 
to midway between the side and shoulder level.  A 40 percent 
rating under this code is indicative of dominant arm 
limitation to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.

In the present case, after considering all of the evidence of 
record, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 30 
percent from January 21, 1995 to June 2, 1996, and in support 
of a 40 percent rating after June 2, 1996.

With regard to the period from January 21, 1995 to June 2, 
1996, the Board notes that the VA examination report dated in 
January 1996 shows abduction of the right arm to 100 degrees, 
without instability.  Although there was evidence of pain and 
crepitus, there was no indication that there was additional 
functional loss due to such pain.  See Deluca v. Brown, 8 
Vet. App. 202 (1995).  There is no additional medical 
evidence of the status of the veteran's right shoulder 
disability until the June 3, 1996 medical report from Dr. 
Mow.  

In reviewing the cumulative medical evidence, beginning with 
the report from Dr. Mow, which advocates surgery, the Board 
finds that resolution of reasonable doubt warrants a finding 
in the veteran's favor.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 5107).  While the evidence from Dr. 
Mow shows that the veteran was able to abduct his right arm 
to 150 degrees, he was also noted to have gross anterior 
instability and crepitus, with painful motion, and he was 
recommended for surgery, which was performed in September 
1996.  Moreover, the veteran underwent three more surgeries 
for his right arm disability in December 1996, July 1997, and 
December 1997.  (The veteran has been appropriately assigned 
temporary total ratings for convalescence subsequent to each 
surgery).  While the medical evidence shows occasional 
increase in motion of the veteran's right arm during the 
periods between the various surgeries, the majority of the 
time, the veteran was noted to be in significant pain, with 
recurring problems.  A March 1997 VA outpatient record showed 
complaints of severe pain with "very restricted range of 
motion," and a May 1997 VA record showed further decrease in 
range of motion with persistent pain.  This was followed by 
surgery in July 1997.  An August 1998 VA examination report 
showed abduction to 60 degrees with continued pain and non 
compliance with recommended exercises.  In addition, the 
examiner reported that the veteran's right arm had diminished 
strength, speed, coordination, and endurance of 25 percent.  
The October 2000 VA examination report does not indicate that 
the veteran's disability showed any improvement.  Right arm 
flexion and adduction was to 30 degrees with pain at the end 
points.  Thus, in view of additional loss of strength, speed, 
coordination, and endurance, in addition to evidence of 
chronic pain with motion, the Board concludes that a 40 
percent rating for the veteran's right arm disability is 
warranted.  38 C.F.R. §§ 4.40 and 4.45, DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  The Board notes that a 40 percent 
evaluation is the maximum allowed under Diagnostic Code 5201.

The Board notes that, while there are other diagnostic codes 
for evaluation of shoulder and arm disability, they are not 
applicable in the instant case.  There is no evidence of 
ankylosis of the scapulohumeral articulation to warrant 
evaluation under Code 5200, and there is no evidence of flail 
shoulder, false flail joint, or fibrous union of the humerus 
to warrant  a rating greater than 30 percent under Code 5202. 
Therefore, the Board finds that the veteran's right shoulder 
disability is most appropriately evaluated under Code 5201. 
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).

Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 30 
percent prior to June 4, 1996.  However, the evidence is in 
support of a rating in excess of 30 percent thereafter.   



ORDER

An evaluation in excess of 30 percent for status post right 
(dominant) shoulder surgeries with adhesive capsulitis during 
the period from January 21, 1995 to August 3, 1998 is not 
warranted.  To this extent the appeal is denied.

An evaluation of 40 percent, and no more, for status post 
right (dominant) shoulder surgeries with adhesive capsulitis 
is warranted from August 4, 1998, is granted.  To this extent 
the appeal is allowed, subject to the controlling criteria 
applicable to the payment of monetary benefits.



		
	K. J. LORING
	Acting Member, Board of Veterans' Appeals



 

